Weldon, J.,
delivered the opinion of tbe court:
On the trial of this case all claims were abandoned by the petitioner except $4,860.75 erroneously charged to decedent in voucher dated September 27,1873, set forth in finding iii, and the retain alleged in the petition. It is insisted that 12,414 yards of blue rock, at 75 cents per yard, in finding iv, should have been charged as 5,933 loads of rock, at 75 cents per load. The court having found that no mistake in fact was made in the charge, that the decedent, by his attorney, agreed to such charge, and accepted payment, without objection or protest, upon the basis of 75 cents per yard, his administrator is bound thereby.
This brings us to the counter-claim ; and as the court has found that the decedent was not indebted to the defendant for materials furnished, the counter-claim must be disallowed.
Upon this state of facts the claimant is entitled to recover the sum of $149.47, due and payable as set forth in the conclusion of law, and for that amount judgment will be entered.